DETAILED ACTION
This action is made in response to the amendments/remarks filed on September 4, 2021.  This action is made final.
Claims 1 and 3-14 are pending. Claim 2 is presently cancelled. Claims 1, 3-6, 8-11 have been amended. Claims 12-14 are newly added. Claims 1, 10, and 11 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 6-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poalini et al. (USPPN: 2013/0271498; hereinafter Poalini), and in further view of Park et al. (USPPN: 2013/0036386; hereinafter Park).
As to claim 1, Poalini teaches An information processing apparatus (e.g., see Title) comprising: 
a processor programmed (e.g., see Figs. 11-12) to:
switch the entirety of a displayed image to another image when the content of a user instruction to shift the entirety of the displayed image satisfies a predetermined switching standard, a display position of the displayed image not being fixed (e.g., see Fig. 3, [0030]-[0041] teaching switching the entirety of a displayed image to another in response to user input to scroll the image satisfies a switching standard, wherein a display position of the displayed image is not fixed); and 
receive a setting of the switching standard, wherein the switching standard includes a condition that a [specific] portion, of the displayed image, crosses over a boundary on a display surface in a predetermined direction, the boundary being set by a user on the display surface (e.g., see Figs. 4-7, [0042] teaching setting the switching standard which includes a scroll operation of an image crossing over a boundary set by a user on the display surface).  
While Poalini teaches a gesture such that a portion of the display image crosses over a user-defined boundary, Poalini fails to explicitly teach a specific portion crosses over the boundary.
However, in the same field of endeavor of graphical user interfaces, Park teaches wherein the switching standard concerns a condition that a specific portion of an image displayed on a display surface crosses over a boundary in a predetermined direction, the boundary being set on the display surface (e.g., see Figs. 11-15, 19 wherein a user can select an image such that when the selected image crosses over a boundary in a predetermined direction, the display is updated to another image, wherein the boundary is set on the display surface). Accordingly, it would have been obvious to modify Poalini in view of Park to permit a user to select an image upon which an action occurs to permit a user to easily identify important content thus creating a more user-friendly interface (e.g., see [0011] of Park).

As to claim 3, the rejection of claim 1 is incorporated.  Poalini-Park further teach wherein the specific portion on the display surface and the predetermined direction are determined based on one or a plurality of the boundaries set on the display surface (e.g., see Fig. 3 of Poalini wherein the portion of the display surface and the predetermined direction are based on one or a plurality of the boundaries set on the display surface.  See also Figs. 11-13 of Park wherein the specific portion is based on the boundary of the display surface).  

As to claim 6, the rejection of claim 1 is incorporated.  Poalini further teaches wherein a respective one of a plurality of the boundaries is set in each of a plurality of regions of the display surface (e.g., see Figs. 4-7, 16, and 17 wherein the boundary is set in a plurality of regions of the display).  

As to claim 7, the rejection of claim 6 is incorporated.  Poalini further teaches wherein positions of the boundaries set in the plurality of regions are different from each other (e.g., see Figs. 4-7, 16, and 17 wherein the boundaries are different from one another).  

As to claim 8, the rejection of claim 2 is incorporated.  Poalini-Park further teach wherein the boundary is set for each image to be switched (e.g., see Figs. 4-7, 16, and 17 of Poalini wherein different boundaries are set.  See also Figs. 11-13 wherein the boundary is set at the edge of the screen).  

As to claim 12, the rejection of claim 1 is incorporated. Poalini-Park further teach wherein the boundary is set inside of the outermost boundaries of the display surface (e.g., see Figs. 3-7, 16, and 17 of Poalini wherein the boundaries are set inside the outermost boundaries of the display surface).

As to claims 10 and 13, the claim is directed to an information processing system implementing the apparatus of claims 1 and 12 and further recites a display that display an image on a display surface (e.g., see Fig.11 of Poalini teaching a display) and are similarly rejected.

As to claims 11 and 14, the claim is directed to a non-transitory computer readable medium of the apparatus of claims 1 and 12 and are similarly rejected.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poalini and Park, as applied above, and in further view of Kim et al. (USPPN: 2016/0041713; hereinafter Kim).
As to claim 4, the rejection of claim 1 is incorporated.  While Poalini teaches a plurality of boundaries and further teaches switching an entirety of the displayed image to another image, Poalini-Park fail to explicitly teach wherein, if a plurality of the boundaries are set on the display surface, when the specific portion of the - 75 –displayed image displayed at a certain position with respect to one boundary has shifted to another boundary, the entirety of the image displayed on the display surface is switched to another image.
However, in the same field of endeavor of graphical user interfaces, Kim teaches wherein, if a plurality of the boundaries are set on the display surface, when the specific portion of the - 75 –displayed image displayed at a certain position with respect to one boundary has shifted to another boundary, the entirety of the image displayed on the display surface is switched to another image (e.g., see Figs. 4-6, [0054], [0057] of Kim teaching a plurality of boundaries set on the display, such that when a portion of an image is displayed at a certain position with respect to one boundary has switched to another boundary, the entirety of the image is also switched.  See also Fig. 3 of Poalini teaching multiple boundaries and switching an entire image. See also Figs. 11-13 of Park teaching specific portion of an image crossing a boundary).  Accordingly, it would have been obvious to modify Poalini-Park in view of Kim in order to navigate large amounts of content by switching between a page scroll and page change (e.g., see [0005] of Kim).


As to claim 9, the rejection of claim 1 is incorporated.  While Poalini teaches a plurality of boundaries and further teaches switching an entirety of the displayed image to another image, Poalini-Park fail to explicitly teach wherein, when the display surface has a pair of end - 76 -portions, the entirety of an image currently displayed on the display surface is switched to the other image based on a condition that the specific portion of the image is displayed at one end portion of the pair of end portions and is shifted to the other end portion of the pair of end portions.
However, in the same field of endeavor of graphical user interfaces, Kim teaches wherein, when the display surface has a pair of end - 76 -portions, the entirety of an image currently displayed on the display surface is switched to the other image based on a condition that the specific portion of the image is displayed at one end portion of the pair of end portions and is shifted to the other end portion of the pair of end portions (e.g., see Figs. 4-6, [0054], [0057] of Kim wherein the display has a pair of end portions such that the entirety of an image currently displayed is switched to another image when a portion of the image displayed at one end is shifted to the other end). Accordingly, it would have been obvious to modify Poalini-Park in view of Kim in order to navigate large amounts of content by switching between a page scroll and page change (e.g., see [0005] of Kim).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poalini and Park, as applied above, and in further view of Haapsaari et al (USPPN: 2010/0205563; hereinafter Haapsaari).
As to claim 5, the rejection of claim 2 is incorporated.  Poalini-Park fail to teach wherein, if a plurality of the boundaries are set on the display surface, cyclic shifting and switching of the entirety of an image displayed in a region sandwiched between a pair of boundaries is controlled.  
However, in the same field of endeavor of graphical user interfaces, Haapsaari teaches wherein, if a plurality of the boundaries are set on the display surface, cyclic shifting and switching of the entirety of an image displayed in a region sandwiched between a pair of boundaries is controlled (e.g., see Fig. 13, [0028] illustrating a cyclic shifting and switching of the entirety of an image displayed in a region sandwiched between a pair of boundaries).  Accordingly, it would have been obvious to modify Poalini-Park in view of Haapsaari to easily view a plurality of items when the number of items are doo many to show on the screen at once (e.g., see [0004] of Haapsaari).



It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179